Citation Nr: 0212353	
Decision Date: 09/18/02    Archive Date: 09/26/02

DOCKET NO.  01-02 659A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Whether new and material evidence has been presented to 
reopen the claim of entitlement to service connection for the 
cause of the veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. N. Romero, Associate Counsel



INTRODUCTION

The veteran had active military service from June 1966 to May 
1968; he died in November 1990.  The appellant is the 
veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.  In that decision, the RO found that the 
appellant had not submitted new and material evidence 
sufficient to reopen her claim seeking entitlement to service 
connection for the cause of the veteran's death.  The 
appellant has perfected a timely appeal with respect to this 
issue.


REMAND

Upon a preliminary review of the claims file, the Board finds 
that additional development is needed before the Board may 
proceed with appellate review stemming from the RO's above-
referenced November 2000 rating action. 

Specifically, the Board notes that prior to his death, the 
veteran filed a claim seeking entitlement to service 
connection for cancer of the esophagus, claimed as due to 
Agent Orange exposure.  He filed this claim in September 
1989.  The record currently reveals that such claim has not 
yet been finally adjudicated by the RO- i.e., the RO has 
neither allowed nor disallowed the veteran's service 
connection claim.  This being the case, the Board determines 
the veteran had an open and pending claim at the time of his 
death in November 1990.  See 38 C.F.R. § 3.160 (c)-(d) 
(2001).

In December 1990, the appellant filed her currently pending 
claim for accrued benefits.  See 38 U.S.C.A. § 5121(c) (the 
only statutory requirement imposed regarding a claim for 
accrued benefits is that the application must be filed within 
one year after the date of death.); see also Jones v. West, 
136 F.3d 1296 (Fed. Cir. 1998), (holding that in order for a 
surviving spouse to be entitled to accrued benefits, the 
veteran must have had a claim pending at the time of his 
death for such benefits, or else be entitled to them under an 
existing rating decision.)

The law is clear that once a veteran dies, the record 
evidence may result in the award of accrued benefits, but not 
in service-connected benefits for the estate.  See Haines v. 
West, 154 F.3d 1298 (1998).  The Court in Haines described 
the accrued benefits provisions as "a narrowly limited 
exception to the general rule that a veteran's claim for 
benefits does not survive the veteran."  See 154 F.3d at 
1300.

Accrued benefits are "periodic monetary benefits . . . to 
which an individual was entitled at death under existing 
ratings or decisions, or those based on evidence in the file 
at the date of death . . . and due and unpaid for a period 
not to exceed two years [which] . . . upon the death of such 
individual be paid as follows: . . . [u]pon the death of the 
veteran, to . . . [t]he veteran's spouse . . . ."  38 
U.S.C.A.                  § 5121(a)(2)(A) (West 1991 & Supp. 
2000); 38 CFR § 3.1000(a)(1)(i) (2000).

A claim for accrued benefits is derivative of a claim made by 
the veteran during his life.  Zevalkink v. Brown, 102 F.3d 
1236, 1242 (Fed. Cir. 1996).  Accrued benefits, in contrast 
to "death benefits" such as dependency and indemnity 
compensation (DIC), death compensation, and death pension, 
"are sums owing to the veteran for prior periods, but unpaid 
at the time of death."  Zevalkink, 102 F.3d at 1242 (holding 
that accrued benefits are amounts "due and unpaid" prior to 
the veteran's death and are not in the nature of death 
benefits of the type referred to in 38 U.S.C. § 5310).

Since the veteran had a claim pending on the date of his 
death, the appellant's claim for accrued benefits, based on 
the pending claim for service connection for cancer of the 
esophagus as a result of exposure to Agent Orange, must first 
be adjudicated by the RO, as the final outcome of this claim 
could materially affect the results of the appellant's 
current request to reopen the claim for dependency and 
indemnity compensation (DIC) based on service connection for 
the cause of the veteran's death.  See e.g., Moffit v. Brown, 
10 Vet. App. 214, 222 (1997).  More specifically, should the 
RO determine that the veteran was entitled to service 
connection for his claimed disability, which in turn is the 
same disability that ultimately caused his death, then the 
appellant would subsequently be entitled to receive DIC 
benefits, as well as accrued benefits for a period not to 
exceed two years under 38 C.F.R. § 3.1000(a)(1)(i), and her 
appeal concerning whether new and material evidence has been 
presented to reopen the claim for service connection for the 
cause of the veteran's death would be rendered moot.

Accordingly, in order to give the appellant every 
consideration with respect to the issues reasonably raised by 
the record, and to ensure compliance with due process 
requirements, this case is REMANDED to the RO for the 
following development:

1.  The RO should contact the appellant 
and ask her to provide a list of the 
dates and locations of all VA or non-VA 
treatment for the veteran's cancer of the 
esophagus, from the time of the veteran's 
discharge from service to the date of his 
death.  The RO should take appropriate 
steps to obtain copies of all of the 
veteran's records of treatment or 
hospitalization from any VA facilities so 
identified as well as any additional 
records of treatment form any other 
source identified by the appellant, which 
are not already in the claims file and 
associate them with the record.  If the 
RO is unable to obtain any of the records 
identified by the appellant, it should 
follow the proper procedure under the 
Veterans Claims Assistance Act.

2.  After any additional development 
deemed necessary by the RO, the RO should 
adjudicate the issue of entitlement to 
service connection for cancer of the 
esophagus, claimed as due to Agent Orange 
exposure, for purposes of accrued 
benefits.

Note:  To the extent that the accrued 
benefits claim, based on a pending claim 
for entitlement to service connection for 
cancer of the esophagus, has not yet been 
considered by the RO, the appellant and 
her representative are advised that a 
Notice of Disagreement (NOD), must be 
filed on this issue if the issue remains 
adverse to the appellant and she chooses 
to appeal.  The referenced issue has been 
raised by the record and is considered 
inextricably intertwined, however, the 
issue is not in appellate status at this 
time.

3.  The RO and the veteran are advised 
that the Board is obligated by law to 
ensure that the RO complies with its 
directives, as well as those of the 
United States Court of Appeals for 
Veterans Claims (the Court).  The Court 
has stated that compliance by the Board 
or the RO is neither optional nor 
discretionary.  Where the remand orders 
of the Board or the Court are not 
complied with, the Board errs as a matter 
of law when it fails to ensure 
compliance.  Stegall v. West, 11 Vet. 
App. 268, 271 (1998).

4.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub.L.No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A and 5107) are fully complied 
with and satisfied.

5.  Following the completion of the 
foregoing, the RO should then determine 
whether new and material evidence has 
been presented to reopen the claim for 
entitlement to service connection for the 
cause of the veteran's death, to include 
whether the appellant has submitted 
sufficient evidence that addresses if 
cancer of the esophagus and/or trachea 
was (1) incurred as a result of exposure 
to Agent Orange in service; or (2) 
incurred in or aggravated by service 
under 38 U.S.C.A. § 1110 (West 1991 & 
Supp. 2001) and 38 C.F.R. § 3.303(d) 
(2001).  See Combee v. Brown, 34 F.3d 
1039, 1042 (Proof of direct service 
connection thus entails proof that 
exposure during service caused the malady 
that appears many years later).

If the benefit sought on appeal is not granted to the 
appellant's satisfaction, or if a timely notice of 
disagreement is received with respect to any other matter, 
including any additional issues raised by the appellant, the 
RO should issue a Supplemental Statement of the Case on all 
issues in appellate status, and the appellant and her 
representative should be provided an opportunity to respond 
thereto.  Thereafter, the case should then be returned to the 
Board for further appellate review, if otherwise in order.

In taking this action, the Board implies no conclusion, 
either legal or factual as to ultimate outcome warranted.  No 
action is required of the appellant unless she is notified by 
the RO.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




